Mr. Justice Leech delivered the opinion of the court: This is a consolidated claim which is filed for damages, growing out of the burning of certain crops of corn on the-respective claimants ’ lands. The lands of the claimants abut upon the public highway known as State Bond Issue Boad, between the villages of Homer and Sidney in the County of Champaign, State of Illinois. On the 10th day of October, A. D. 1928, an employe of the State of Illinois acting under the direction and supervision of the Highway Department of the State of Illinois set fire to grass and weeds growing along said highway and by reason thereof the fire spread on the adjoining lands owned. by the claimants causing growing corn to catch fire and be consumed. This was a total loss to the claimants. The Attorney General filed- his statement setting forth that the facts have been correctly stated and that there is no dispute as to the law, and recommends that an award be made. We therefore, award the claimants the sum of $556.00.